IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: CONSTITUTIONALITY OF       : No. 23 MM 2015
CANON 3, RULE 3.11 OF THE CODE OF :
JUDICIAL CONDUCT                  :
                                  :
                                  :
PETITION OF: JUDGE CRAIG A. DALLY :


                                      ORDER


PER CURIAM
      AND NOW, this 2nd day of March, 2015, the Application for Leave to File

Supplemental Application for Extraordinary Relief is GRANTED, and the Application for

Extraordinary Relief is DENIED.